DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 01/15/2021, with respect to the rejection(s) of claim(s) 1-7 and 100-101 under the base combination of Tehrani and Stahmann, have been fully considered and are persuasive, as discussed in the telephonic interview held on 01/22/2021.  Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of the combination of Tehrani et al (US 7,979,128 B2), Yoon et al (US 2015/0223699 A1), and Armistead et al (US 2015/0038867 A1).
Applicant’s arguments overcome the non-statutory double patenting rejection under U.S. Patent No. 9,913,982 B2. This rejection is withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 requires the subject to be a simulated subject, but it is indefinite how the subject is simulated while therapy is provided to a real subject having a hypoglossal nerve (as recited in claim 1, which claim 2 depends from). Applicant’s disclosure does not provide guidance as to how the combination of claims 1 and 2 are possible, so the feature of claim 2 is indefinite. A simulated subject is described at para. [0143], filed 02/11/2015, but no simulated hypoglossal nerve is described. It is indefinite how a simulated subject (claim 2) is used by the method to generate stimulation pulses based on a breathing pattern with an implantable nerve stimulator configured for coupling to a hypoglossal nerve (claim 1) of the simulated subject, since it is indefinite how a stimulator can be configured to couple to a simulated subject.
Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 broadens the subject matter of claim 1, since claim 1 generates stimulation pulses based on a breathing pattern with an implantable nerve stimulator configured for .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 100, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani et al (US 7,979,128 B2, hereinafter “Tehrani”, previously cited) in view of Yoon et al (US 2015/0223699 A1, hereinafter “Yoon”), and in further view of Armistead et al (US 2015/0038867 A1, hereinafter “Armistead”).

Regarding claim 1, Tehrani shows a method comprising detecting a respiratory waveform of a subject, the respiratory waveform including a plurality of respiratory cycles each corresponding to at least one of a breath or an attempted breath of the subject (col. 4, lines 12-28; col. 5, lines 6-29); identifying a breathing pattern within the respiratory waveform over a period of time, the breathing pattern comprising a repeating pattern of a plurality of respiratory cycles followed by at least one respiratory cycle corresponding to a disordered breathing event (col. 4, line 54-col. 5, line 29; col. 8, line 59-col. 9, line 10; col. 13, line 18-col. 14, line 39); and generating a series of stimulation pulses based on the breathing pattern with an implantable nerve stimulator configured for coupling to a hypoglossal nerve of the subject, the series of stimulation pulses coordinated with the breathing pattern (col. 4, lines 50-56; col. 5, lines 30-59; col. 12, lines 23-43; col. 13, line 18-col. 14, line 39; including verifying the subject’s breathing pattern response to the stimulation pulses, col. 6, lines 4-25, showing that the stimulation comprising stimulation pulses continues to be based on the subject’s breathing pattern).  
Tehrani shows detecting inspiration duration and inducing a longer or shorter inspiration duration than the previous breathing pattern (col. 19, lines 36-59), but lacks explicitly showing wherein the detecting includes (after the identifying step and before the stimulation step above) further comparing portions of the breathing pattern within the respiratory waveform to support an identification of the disordered breathing event of a respiratory cycle.  Yoon is relied upon to teach that the ratio of an inspiration out of a total duration is known in the art as a “duty cycle” (p. 5, lines 4-5 of the footnotes of Table 1). Armistead teaches that in the art of nerve stimulation to treat apnea, it is known to monitor a 
Regarding claim 3, Tehrani further shows wherein the generating of the series of stimulation pulses coordinated with the breathing pattern includes the generating of a first stimulation pulse during the plurality of respiratory cycles and the generating of a second stimulation pulse during the at least one respiratory cycle corresponding to the disordered breathing event (col. 14, lines 11-39; Fig. 4C-4D, first pulse 434 and second pulse 439).
Regarding claim 4, Tehrani further shows wherein the first stimulation pulse is at a first amplitude and the second stimulation pulse is at a second amplitude that is greater than the first amplitude (col. 19, lines 5-10, wherein the amplitude may be ramped up for the desired result).
Regarding claim 5, Tehrani further shows receiving a command to initiate the nerve stimulation therapy and commencing an initial period when no stimulation is provided so as to allow the subject to fall asleep (Figs. 4A-4D, col. 10, lines 34-67, wherein the period of no stimulation is while the airway is stiffened to be open to allow the breathing to be associated with sleep onset).
Regarding claim 6, Tehrani further shows wherein the breathing pattern is determined from a detection of at least one of a signal peak, a signal minimum, an expiration detection, and an inspiration detection (col. 13, line 41-col. 14, line 39 describing the various thresholds used).

Regarding claims 100 and 101, as discussed in the rejection of claim 1 above, the combination of Tehrani, Yoon, and Armistead renders obvious the feature of comparing an inspiratory duration out of a total respiratory cycle duration (a duty cycle for inspiration) for the purpose of identifying and classifying a disordered breathing event. Based on the modification of Tehrani to incorporate this teaching of Armistead, the combination of Tehrani, Yoon, and Armistead thus teaches determining when a subsequent (second) inspiratory period is longer (increased breathing intake effort) than the preceding (first) inspiratory period, indicating the type of disordered breathing event.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tehrani , Yoon, and Armistead, as applied to claim 1 above, and further in view of Syroid et al (US 2014/0243629 A1, hereinafter “Syroid”, previously cited).
Regarding claim 2, the combination of Tehrani, Yoon, and Armistead renders obvious the method of claim 1 above.  Tehrani shows that the method is used for detecting disordered breathing patterns in a subject and controlling the breathing to correct the disordered breathing.  Tehrani lacks explicitly showing wherein the method is used as a simulation wherein Syroid teaches a method of simulating breathing patterns in order to detect and treat disordered breathing patterns as a means of training a clinician to detect and treat said disordered breathing patterns (para. 0008-0009, 0027, 0040-0042).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combination to be usable as a simulation for training a clinician to detect and treat breathing disorders as taught by Syroid. The motivation for modification would have been to update and improve the training methods used for training clinicians with known methods of detecting and treating breathing disorders.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ELIZABETH K SO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792